• Lotz, J. —
The appellant entered into an agreement with the appellee, in which the appellee undertook to insert an advertisement for the appellant in thirteen continuous editions of thirty-four different weekly newspapers. The consideration for such advertisement was stipulated to be seventy dollars, to be paid upon the completion thereof. This action was brought by appellee to recover the amount agreed upon, averring performance on his part.
The cause was put at issue by the general denial and submitted to a jury for trial. The appellee had a general verdict, on which judgment was rendered.
*700Filed April 30, 1895.
The only questions presented for consideration on this appeal arise from the action of the lower court in overruling the motion for a new trial. It is earnestly contended that the verdict is not sustained by sufficient evidence.
To prove that he had performed his part of the contract appellee produced one copy of thirteen successive issues of each of the papers named in the contract, and the appellant admitted that the advertisement, as shown by the copy of one of the papers, was so printed in each one of them for thirteen consecutive issues.
It is insisted that the fact that the advertisements appeared in a single copy of each paper forms no basis for the inference that the advertisement appeared in all the issues of each paper during the thirteen weeks. This court is of the opinion that these facts were sufficient to warrant the jury in concluding or drawing the inference that the appellee had fully complied with the contract on his part.
There are other questions arising as to the admission of certain evidence, but they are unimportant in'view of the above admission made by the appellant.
Judgment affirmed.